PER CURIAM.
This cause was heard upon the transcript of the record, briefs and arguments of counsel, and it appearing to the court that there was no prejudicial error, (1) in overruling appellant’s motion to remand the cause to the State court; (2) in the exclusion of testimony; (3) in the charge to the jury; (4) in the refusal to give special instructions; or (5) otherwise upon the record, it is therefore ordered and adjudged that the judgment appealed from be, and the same is in all things, affirmed.